Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the totality of the claimed limitations with sufficient specificity.
The Examiner notes that glass compositions for magnetic media substrates is an old art and general/broad compositions are disclosed in many, many references that either fully or mostly encompass and/or overlap the claimed ranges.  However, the Examiner notes that the devil is in the details.
Applicants’ claims require a fairly narrow selection of materials, as well as specific property ranges that are both a result of the exact materials used and the processing of these materials into the claimed product.  This combination is neither taught, nor rendered obvious with any specificity in the prior art, as elucidated on below.
Examples of the closest prior art are as follows:
Tachiwana et al. (‘091 A1) has a glass substrate substantially overlapping all of the claimed components, except all the examples either have MgO values too low or the sum of the alkali metals too high.  There are also (not surprisingly) some deficiencies in the claimed property values.  The preponderance of evidence teaches away from the claimed limitations as a person of ordinary skill in the art would have insufficient guidance to ‘pick and choose’ the various MgO and alkali metal compositions to meet the claimed limitations and still, somehow, end up at the claimed properties.
Yagi (‘295 A1) has similar issues, though teaches a crystalline glass that has the concentration of alumina too high.  Again, there are deficiencies in the claimed properties (not the least of which is that crystalline materials don’t even have a glass temperature!1), so the preponderance of evidence teaches away from the claimed limitations.
Kataoka et al. (‘062 A1) similarly discloses nearly overlapping compositions, but for a crystalline glass.  But even its closest example, example 5-1, has differences – in this case, the sum of the alkali metals are too low and the properties are not all identified (and no Tg, since a crystalline material and not amorphous).
Similar discrepancies are seen in the prior applied art and the additional art cited, but not applied. References ‘dance around’ compositions near or close to the claimed compositions, but none provide the specificity to ‘pick and choose’ among all the various components to (1) reach a composition that directly reads on the claimed composition; (2) reach a product that also directly reads on all of the properties values; (3) is an amorphous and not a crystalline glass, while having a Tg meeting the claimed requirements; and (4) provides guidance to go away from the examples, which all fail on one or more of the conditions above – effectively ‘teaching away’ from the claimed invention.
As such, the Examiner deems that the preponderance of evidence teaches and suggests that the combined limitations are neither anticipated by, nor rendered obvious by, the prior art of record – be it taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 19, 2021


    
        
            
        
            
    

    
        1 As to the distinction between what the literature calls a ‘glass transition temperature’, Tg, and what the Examiner terms (more accurately) a ‘glass temperature’, it should be noted that the Examiner’s PhD was done under Donald J. Plazek, one of the leading authorities on the glass temperature.  One of Dr. Plazek’s “soap boxes”, which he instilled in his disciples, was that calling it a glass transition temperature was a misnomer, since _no transition occurs_.  The glass temperature is simply a (somewhat abstract) measure of when an amorphous material first exhibits molecular mobility in a time scale where it departs from Andrade behavior.  While this is neither here nor there regarding patentability of this application, it is included to address Applicants query of the Examiner’s use of ‘glass temperature’ in the prior response.  For some ‘light reading’ on the subject, see Dr. Plazek’s and Craig Bero’s paper Precise Glass Temperatures, J. Phys. Cond. Matt., 15, 2003, S789-S802.